Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-25-22.
Applicant’s election without traverse of claims 1-13 in the reply filed on 3-25-22 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001075241 (JP’241) (machine translation used for citations).
Regarding claim 1, JP’241 a cleaning device for optical part by which dust or the like stuck onto the surface of an optical part (detection surface of a detection element) (abstract). JP’241 further teaches in figure 1 the cleaning device includes cleaning members including blowing means 2, humidifying means 3 and wiping means 4 (a first cleaning member including a first cleaning portion configured to perform cleaning, a second cleaning member including a second cleaning portion of a type different from the first cleaning portion) (page 3, see fig. 1). Each of the cleaning members is controlled by robot devices for moving the cleaning members in three-dimensional directions according to commands from a control unit/means to make the cleaning members approach the optical part, cleaning the optical part and move away from the optical part such that each cleaning member can be controlled to perform different cleaning processes one by one as determined by the control unit/means (pages 3-5). Therefore, JP’241 further teaches a driving device, configured to drive the first cleaning member and the second cleaning member to approach and recede from the detection surface; and a control unit configured to control each of the first cleaning member, the second cleaning member, and the driving device, wherein the control unit is configured to control each of the first cleaning member and the second cleaning member to clean the detection surface by controlling the driving device to cause one of the first cleaning portion and the second cleaning portion to approach the detection surface relatively to the other one of the first cleaning portion and the second cleaning portion, controlling cleaning of the detection surface to be performed using the one of the first and second cleaning portions that has been caused to approach the detection surface, and controlling the one of the first and second cleaning portions that has been caused to approach the detection surface to recede from the detection surface after the cleaning.

JP’241 does not teach that the driving device is a single robot such that the apparatus includes a driving device, to which the first cleaning member and the second cleaning member are attached.

However, JP’241 teaches operating the cleaning processes with a computer of a control means to operate the robotic devices of each cleaning member, as discussed above. Therefore, integrating the separate robotic parts which are controlled by the same control means into a single robot/driving device would be an obvious engineering design choice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of JP’241 to include that the driving device is a single robot such that the apparatus includes a driving device, to which the first cleaning member and the second cleaning member are attached because the apparatus of JP’241 includes the same cleaning members within the same location and operated by the same control means and making these cleaning members integral with each other would be a matter of obvious engineering choice absent any new or unexpected results see MPEP 2144.04 V.B.

Regarding claims 2 and 8, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1. JP’241 further teaches each of the cleaning members is controlled by robot devices for moving the cleaning members in three-dimensional directions according to commands from a control unit/means to make the cleaning members approach the optical part, cleaning the optical part and move away from the optical part such that each cleaning member can be controlled to perform different cleaning processes one by one as determined by the control unit/means (pages 3-5). Therefore, JP’241 further teaches wherein the driving device includes a translation mechanism configured to translate the first cleaning portion and the second cleaning portion in a direction in which the first cleaning portion and the second cleaning portion are caused to approach and recede from the detection surface, with regard to claim 2 and wherein the control unit controls the distance between one of the first cleaning portion and the second cleaning portion and the detection surface by driving the driving device based on detection element information about the detection element to clean the detection surface, with regard to claim 8.

Regarding claims 9-10, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1. JP’241 further teaches in figure 1 the cleaning device includes cleaning members including blowing means 2 (injection port through which air is blown), humidifying means 3 and wiping means 4 (wiping tool configured to wipe foreign particles from the detection surface) (page 3, see fig. 1). Therefore, JP’241 further teaches wherein the first cleaning member includes an injection port, serving as the first cleaning portion, through which air is blown, so as to clean the detection surface by the use of a jet of air, with regard to claim 9 and wherein the second cleaning member includes, as the second cleaning portion, a member including a wiping tool configured to wipe foreign particles from the detection surface in a state where the wiping tool is in contact with the detection surface, with regard to claim 10.

Regarding claim 11, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1. JP’241 further teaches In FIG. 1, a film unit 1 with a lens for cleaning the surface of an optical component is loaded on a pallet 9 in such a manner that the optical axis of the lens is horizontal. The pallet 9 is formed with three frames so that the loaded film unit with lens 1 does not fall (page 3 and 5). Therefore, JP’241 teaches that the lenses are held vertically, optical axis of the lens is horizontal, to allow, dust and the like adhering to the optical component easily fall off (gravitational acceleration direction). Therefore, JP’241 further teaches a fixing unit configured to fix a detection apparatus including the detection element, wherein the fixing unit fixes the detection apparatus in such a manner that the detection surface faces in a gravitational acceleration direction when the detection apparatus is fixed.

Claim(s) 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP’241 as applied to claim 1 above, and further in view of Takikawa US 2017/0043442 (US’442).

Regarding claims 3 and 7, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1. JP’241 further teaches wherein the control unit controls the distance between one of the first cleaning portion and the second cleaning portion and the detection surface by use of a translation mechanism included in the driving device, the translation mechanism being configured to translate the first cleaning portion and the second cleaning portion in a direction in which the first cleaning portion and the second cleaning portion are caused to approach and recede from the detection surface, as discussed above.

JP’241 does not teach wherein the driving device includes a rotation mechanism configured to control one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface, with regard to claim 3 and a rotation mechanism included in the driving device the rotation mechanism being configured to control one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface, with regard to claim 7.

US’442 teaches a washing system that can reliably remove chips attached to the surface of a jig on which a workpiece is placed (abstract). US’442 further teaches a robot arm including a wrist (rotation mechanism) which controls the position and posture of a cleaning part at the end of the robot arm to control the direction of flow of a cleaning fluid (incline) as well as the 3 dimensional location of the cleaning part with respect to the part to be cleaned (para. 34-42, see fig. 1 and 9-11). The system performs a more effective clean by allowing selective parts to be cleaned with the most effective cleaning position of the cleaning part (para. 45-47, 124-129).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’442 to include wherein the driving device includes a rotation mechanism configured to control one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface, with regard to claim 3 and a rotation mechanism included in the driving device the rotation mechanism being configured to control one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface, with regard to claim 7 because US’442 teaches system performs a more effective clean by allowing selective parts to be cleaned with the most effective cleaning position of the cleaning part and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claims 4-6, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1.

JP’241 does not teach wherein the first cleaning portion and the second cleaning portion are arranged in different phases about a rotation axis of a rotation mechanism included in the driving device, with regard to claim 4, wherein the control unit is configured to control the rotation mechanism to rotationally drive one of the first cleaning portion and the second cleaning portion to a position opposed to the detection surface, with regard to claim 5 and wherein the rotation mechanism is used to control the angle of approach for cleaning by causing one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface during cleaning, with regard to claim 6.

US’442 teaches a washing system that can reliably remove chips attached to the surface of a jig on which a workpiece is placed (abstract). US’442 further teaches a robot arm including a wrist (rotation mechanism) which controls the position and posture of a cleaning part at the end of the robot arm to control the direction of flow of a cleaning fluid (incline) as well as the 3 dimensional location of the cleaning part with respect to the part to be cleaned (para. 34-42, see fig. 1 and 9-11). The robot arm includes two devices used in the cleaning process arranged at different positions at the arm end (arranged in different phases), a camera for detecting the dirt and a nozzle for performing the cleaning, where each device would require separate controls and positioning for performing the individual tasks of capturing images and performing cleaning (para. 33-37 fig. 1). Therefore, US’442 teaches configuring a cleaning robot arm to perform multiple tasks and to use a wrist mechanism to select the position and posture of the cleaning task implements. The system performs a more effective clean by allowing selective parts to be cleaned with the most effective cleaning position of the cleaning part (para. 45-47, 124-129).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’442 to include wherein the first cleaning portion and the second cleaning portion are arranged in different phases about a rotation axis of a rotation mechanism included in the driving device, with regard to claim 4, wherein the control unit is configured to control the rotation mechanism to rotationally drive one of the first cleaning portion and the second cleaning portion to a position opposed to the detection surface, with regard to claim 5 and wherein the rotation mechanism is used to control the angle of approach for cleaning by causing one of the first cleaning portion and the second cleaning portion to be inclined with respect to the detection surface during cleaning, with regard to claim 6 because US’442 teaches system performs a more effective clean by allowing selective parts to be cleaned with the most effective cleaning position of the cleaning part and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’241 as applied to claim 1 above, and further in view of Baumann et al. US 2017/0072421 (US’421).

Regarding claims 12-13, the modified apparatus of JP’241 teaches the cleaning apparatus for cleaning a detection surface of claim 1.

JP’241 does not teach a first housing including therein the first cleaning member, the second cleaning member, and the driving device and configured to support the first cleaning member, the second cleaning member, and the driving device; and a second housing configured to support the first housing on a plurality of surfaces via a plurality of elastic members, wherein the first housing has a rigidity higher than that of the second housing, with regard to claim 12, and wherein one or more of the plurality of elastic members is positioned between a bottom surface of the first housing and a bottom surface of the second housing, and one or more of the plurality of elastic members is positioned between side surfaces of the first housing and corresponding side surfaces of the second housing at a position further from the bottom surface of the first hosing than a central position of the side surfaces, with regard to claim 13.

US’421 teaches a cleaning device for cleaning an atomizer, in particular a rotary atomizer (abstract). US’421 further teaches in some exemplary embodiments, the cleaning nozzles according to the disclosure are attached in the wet cleaning station and more precisely in the housing of the wet cleaning station with a nozzle mount, the nozzle mount, in some such embodiments, allowing replaceable attachment of individual cleaning nozzles. Such an exemplary nozzle mount may be vibration-damping in order to decrease the transfer of vibrations from the cleaning nozzles to, ultimately, the housing of the wet cleaning station. For example, a vibration-damping elastomeric component can be provided in the nozzle mount for this purpose, e.g. in the form of an O-ring (para. 34). Therefore, US’421 teaches that it is conventional to provide cleaning device with housings that include elastomeric (elastic) component for vibration-damping in order to decrease the transfer of vibrations from the cleaning nozzles to, ultimately, the housing of the wet cleaning station. The particular configuration of the hosing and elastomeric components would be a engineering choice based on the needs of the particular device and cleaning processes being performed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus of JP’241 to include a first housing including therein the first cleaning member, the second cleaning member, and the driving device and configured to support the first cleaning member, the second cleaning member, and the driving device; and a second housing configured to support the first housing on a plurality of surfaces via a plurality of elastic members, wherein the first housing has a rigidity higher than that of the second housing, with regard to claim 12, and wherein one or more of the plurality of elastic members is positioned between a bottom surface of the first housing and a bottom surface of the second housing, and one or more of the plurality of elastic members is positioned between side surfaces of the first housing and corresponding side surfaces of the second housing at a position further from the bottom surface of the first hosing than a central position of the side surfaces, with regard to claim 13 because US’421 teaches that it is conventional to provide cleaning device with housings that include elastomeric (elastic) component for vibration-damping in order to decrease the transfer of vibrations from the cleaning nozzles to the cleaning object and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C). Further, the particular configuration of the hosing and elastomeric components would be a engineering choice based on the needs of the particular device and cleaning processes being performed the configuration of the claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product is significant, see MPEP 2144.04 .IV. (B).

	Conclusion

	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713